Citation Nr: 0120790	
Decision Date: 08/14/01    Archive Date: 08/16/01

DOCKET NO.  95-36 893	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Richmond, 
Virginia


THE ISSUE

Entitlement to payment or reimbursement of unauthorized 
medical expenses incurred pursuant to treatment at Mary 
Washington Hospital from July 31, 1996, through August 2, 
1996.

(The issues of entitlement to an increased rating for back 
strain, currently evaluated as 40 percent disabling, and to a 
total rating for compensation purposes based on individual 
unemployability due to service-connected disorders (TDIU), 
are the subjects of a separate appellate decision.) 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. Siegel, Counsel


INTRODUCTION

The veteran had active duty from November 1953 to November 
1956.

This matter first came before the Board of Veterans' Appeals 
(Board) from a decision rendered in September 1996 by the 
Department of Veterans Affairs (VA) Richmond, Virginia, 
Medical Center, whereby payment or reimbursement by VA of 
medical expenses incurred by the veteran at Mary Washington 
Hospital from July 31, 1996, through August 2, 1996, was 
denied.  In December 1998, the Board remanded the veteran's 
case in order to address matters pertaining to other issues; 
the claim is again before the Board for appellate 
consideration. 


REMAND

As indicated above, the veteran is seeking payment or 
reimbursement of medical expenses he incurred as a result of 
treatment accorded him at Mary Washington Hospital from July 
31, 1996, through August 2, 1996.  While a statement from his 
treating physician, and medical records compiled pursuant to 
treatment accorded him at a VA hospital beginning in August 
1996 following his transfer to that facility from Mary 
Washington Hospital, are associated with his claims folder, 
the records that were compiled by Mary Washington Hospital 
from July 31, 1996, through August 2, 1996, have not been 
made available.  The Board is of the opinion that review of 
these records would be helpful.


The Board also notes that the veteran is seeking TDIU 
benefits.  Adjudication of his claim for payment or 
reimbursement of unauthorized medical expenses is dependent 
on VA's adjudication of his TDIU claim; accordingly, 
consideration of that claim, which is the subject of a 
separate appellate Remand decision, should be accomplished 
prior to consideration of his claim for payment or 
reimbursement of unauthorized medical expenses.

In view of the foregoing, this case is REMANDED for the 
following:

1.  After obtaining the necessary release 
from the veteran, the VA Medical Center 
should request that Mary Washington 
Hospital furnish legible copies of all 
medical records compiled pursuant to 
treatment accorded the veteran at that 
facility from July 31, 1996, through 
August 2, 1996.

2.  The VA Medical Center must review the 
claims file and ensure that all 
notification and development action 
required by the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, is 
completed.  In particular, the Medical 
Center should ensure that the new 
notification requirements and development 
procedures contained in sections 3 and 4 
of the Act (to be codified as amended at 
38 U.S.C. §§ 5102, 5103, 5103A, and 5107) 
are fully complied with and satisfied. 

3.  Thereafter, the Medical Center should 
readjudicate the veteran's claim for 
payment or reimbursement of unauthorized 
medical expenses incurred at Mary 
Washington Hospital from July 31, 1996, 
through August 2, 1996.  The Medical 
Center's review of this claim should 

be undertaken subsequent to consideration 
by VA's Roanoke Regional Office (RO) of 
his claim for TDIU benefits.  

If the veteran's claim for payment or 
reimbursement of unauthorized medical 
expenses remains denied, he and his 
representative should be provided a 
supplemental statement of the case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

Thereafter, the case should be returned to the Board, if in 
order.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the 
Medical Center.  The law requires that all claims that are 
remanded by the Board or by the United States Court of 
Appeals for Veterans Claims (Court) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs (and, by implication, 
the Medical Centers) to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

The veteran need take no action until he is so informed.  The 
purposes of this REMAND are to obtain additional medical 
evidence and to address due process 

concerns.  No inference as to the ultimate disposition of 
this claim should be made.

(The issues of entitlement to an increased rating for back 
strain, currently evaluated as 40 percent disabling, and to a 
total rating for compensation purposes based on individual 
unemployability due to service-connected disorders (TDIU), 
are the subjects of a separate appellate decision.) 



		
	C. W. SYMANSKI
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).





